Ellison, J.
This is a prosecution under the druggist and pharmacist statute against defendant who is a druggist, for selling liquor without a prescription required by statute or other requisite authority to do so. The case shows a sale. The defense seems to have been based on a prescription from a regular registered, and practicing physician. This prescription fails to state that the liquor was prescribed as a necessary remedy, as is required by section 4621, Revised Statutes, 1889, and as such is no ■ defense. The trial court did not err in refusing defendant’s instruction declaring the prescription sufficient. The facts disclosed by the record were sufficient to sustain the finding of the court and the judgment will, therefore, be affirmed.
All concur.